Gaynor, J. (dissenting):
The verdict for the plaintiff has been set aside and the complaint dismissed on a motion of the defendant made at the close of the evidence. The jury were able to and did find the following facts from the evidence for the plaintiff, viz.: Engineer Boberts was bringing a freight train from Newburgh to Port Jervis. He used his airbrakes ánd gave the usual signals at all crossings and stations ail along to and including Guymard. From that station to Port Jervis, a distance of eight miles, and down grade, he let Iiis engine go free of all control, gaining speed all the while, passed all signal places without giving any signal, i. e., of bell or whistle, entered the yard at Port Jervis without signal, passed a danger signal, and ran at the rate of from 50 to 60 miles an hour into an engine of which the plaintiff was engineer, causing the grievous injuries to .him for which he sues. It was dark, near 9 o’clock p. it. in October. The shock of the collision set the airbrakes and stopped the train. He remained quietly in his cab for a while after the collision. Then he put on the injector to fill his boiler with fresh water, although it was much damaged and leaking. Also when asked who his fireman was he gave the name of another fireman, although he knew the name of his fireman. He then walked around to the front of his engine, and turned and left the yard. He was subject to epileptic fits, and had been for about 10 years. The plaintiff called witnesses who had seen him have such fits seven different times at intervals during that period, and up to within one year of the time of the accident. They occurred once on his engine and every time in or about the railroad yards of the defendant, in the presence each time of several fellow employes, including engineers, firemen and a master mechanic, who had supervision and control of the engineers in the way of running and handling their engines.
The verdict was set aside and the complaint dismissed on the ground that there was no evidence that the said engineer had a fit on the occasion in question. But his terrible conduct had to be accounted for in some way. He testified he was not drunk or *472asleep, and that he had never had a fit at any time, but gave no explanation of his letting his engine go loose. But his testimony was not binding on the jury. After finding that he was subject to epileptic fits, liable to come upon him at any moment, the jury had the right to infer that he had one at this time. Suppose a ferry boat were let go by an epileptic pilot in such a way — would the cause be in fair doubt ? His fireman testified for the defendant that he saw him sitting on his seat with his hand on the airbrake from Guymard to Port Jervis, every time he looked toward him, but that he did not notice him have any fit or seizure. But the jury were not bound to believe his evidence; he was an employe of the defendant. He knew there was something wrong with the engineer. In his alarm he jumped up on the coal in the tender before the collision, and the brakemen, equally alarmed, tried to use the handbrakes, knowing something had gone wrong, and that the train was out of the control of the engineer. The expert evidence was that after such seizures the subject is hazy and stupid, and there was evidence that that was the engineer’s condition after the collision, as we have seen. The fact that the engineer did not fall off his seat in the engine may easily be made too much of. His seat was on the right-hand side, his back was to the side of the engine and with his left hand he had hold of the brake handle, so that it was not at all impossible that he might have kept his seat during the seizure, especially if it were not a hard one.
Hor was the evidence insufficient for a finding that the defendant had knowledge of the engineer’s infirmity. It was so well known on the defendant’s premises that it could be fairly found that the defendant knew of it, or would have known of it by ordinary attention (Warner v. N. Y. C. R. R. Co., 44 N. Y. 475; Gilman v. Eastern R. R. Co., 13 Allen, 433, 444; 10 id. 233). We often allow juries to impute knowledge to municipal corporations of street defects on less evidence than we have in this case. Knowledge of that which is notorious, or widely known, may be imputed to those who have a duty in respect of it and to know it.
The order should be reversed and the judgment reinstated.
Hooker, J., concurred.
Judgment and order affirmed, with costs.